Improvement needed in the legal framework for access to documents following the entry into force of the Lisbon Treaty (debate)
The next item is the joint debate on
- the oral question to the Council by Michael Cashman, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on improving the legal framework for access to documents after the Lisbon Treaty enters into effect - B7-0230/2009);
the oral question to the Commission by Michael Cashman, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on improving the legal framework for access to documents after the Lisbon Treaty enters into effect - B7-0231/2009)
author. - Mr President, can I start by saying that it is very good to see Commissioner Wallström in the room, as well as Cecilia Malmström, from the Presidency-in-Office, because we were both engaged in this dossier from the outset, in 1999.
It is interesting to reflect that what we achieved in our agreement in May 2001 was somehow historic, amongst 15 Member States moving from different traditions and cultures, and different approaches, to openness and transparency. We managed to reach an agreement and, interestingly, in no small way was that due to the determination of the Swedish Presidency at the time.
It was also due to the determination of the Commission to recognise that all three institutions needed a cultural change. We needed to see that openness and transparency did not prevent democracy from flourishing, but actually improved it. It allowed accountability. It allowed citizens to see what was being done in their name and, arguably, it helped us to lift the curtain and to prove once and for all that there were no terrible secrets hidden in the safes of the Commission or the Council - I am not so sure about Parliament, but hopefully not in Parliament's safes either!
I want to thank in particular the Commissioner and, if I may, my dear former colleague, Cecilia Malmström, for that commitment. Now we need another commitment. As I said, we have achieved a huge amount. We have a register of documents. We have the jurisprudence of the ECJ, now defining and redefining what was originally agreed on access to documents. We have accepted the principle that all documents should remain accessible and that, where not accessible, access should be reasoned against quite clearly and specifically in reference to either Article 4 - the exemptions - or Article 9 - sensitive documents.
However, as we have moved on, Parliament has called repeatedly for a revision. I believe that the revision the Commission placed before Parliament, on which we subsequently voted in committee and the first reading of which was deferred in March of this year, did not go far enough, and I know we have a difference of opinion on this. Equally there were concerns - and those concerns still remain in this House - that there was an attempt to claw back on access to documents, not least in the redefining of documents - the notion that whole files could be exempted - and attempting to redefine the notion of the third-party veto.
It is interesting that our citizens sitting in the gallery must be thinking that we are talking about something that happens in outer space - articles, third-party vetoes - but actually what we are talking about is a law that allows them to make sure that we are accountable: parliamentarians accountable for what we do in their name, the Commission for what it does in their name, and, equally, the Council. How can they do that and the NGOs do that if the way we work and who does what within all of the different units remains a well-kept secret, open only to those lobbyists and those lawyers who know?
That is what I believe is at the heart of the Treaty of Lisbon. It says that we need to further enhance democracy. We need to enhance access to documents. That is why Parliament, in this oral question, is calling for a whole range of recommendations to be undertaken. Basically, it is about ensuring that the rights that we have are built upon, that they are not diminished, and about recognising that under Lisbon, it is no longer just the three institutions but all of the agencies and the bodies set up by them, including the European Central Bank, in some instances, the European Court of Justice, the European Investment Bank, Europol and Eurojust. All of these institutions are now accountable under Regulation (EC) No 1049/2001.
We believe that the proposals that have been brought forward since the entry into force of the Lisbon Treaty do not match either the spirit or the letter of that treaty or, indeed, the obligations that we believe are contained within the original Regulation (EC) No 1049/2001, which, for the benefit of our listeners, governs public access to all the documents held, received or produced by the three institutions.
Mr President, as you know, increased transparency is an extremely important issue for the Swedish Presidency. We have come quite a long way in our EU institutions when it comes to transparency. However, it is not just about laws and regulations. Transparency is about attitudes and about how laws and regulations are applied in practice.
This morning, I had the great pleasure of meeting with Commission Vice-President, Margot Wallström, and Parliament's Vice-President, Diana Wallis, in the Interinstitutional Committee on Public Access to Documents. The meeting took place on the initiative of the Swedish Presidency. The committee had not met for two years. We had some very positive and specific discussions on how we could improve the opportunities for citizens to access the institutions' documents in practice. We should have meetings more often, and that was also one of our joint conclusions.
I am pleased that the Treaty of Lisbon places a great deal of importance on transparency, public scrutiny and democracy. We welcome this. As regards the review of Regulation (EC) No 1049, which we refer to as the Transparency Regulation, the Presidency wishes, first and foremost, to focus on the new legal basis for the Regulation. This is contained in Article 15(3) of the Treaty of Lisbon. The most important change in the new legal basis is the extension of the institutional scope. In plain language, this means that, while the previous article only applied to the documents of Parliament, the Council and the Commission, the new article extends the public's right to access documents to include all of the European Union institutions, bodies, offices and agencies. There are certain restrictions with regard to the documents of the Court of Justice of the European Union, the European Central Bank and the European Investment Bank, but it is a significantly larger area than it was previously.
The Commission has announced that it will bring a proposal before Parliament and the Council with a view to adapting the present Transparency Regulation to the new provisions of the treaty.
In the meantime, the Council's work on the review of the Transparency Regulation will continue to be based on the proposal that the Commission tabled before Parliament in May 2008.
Since May 2008, the Council's Information Working Group has gone through the proposal twice. The second technical run-through was completed during June and July of this year and includes a number of the amendments that Parliament approved at the plenary sitting in March 2009. In May, Parliament decided not to conclude its formal reading of the Commission's proposal before the European Parliament. I would like to remind Parliament that my colleague, Beatrice Ask, who is the Swedish Minister for Justice, explained to the Committee on Civil liberties, Justice and Home Affairs on 2 September 2009, at the beginning of the Swedish Presidency, that she was prepared to initiate discussions between the institutions. She asked specifically whether the newly-elected Parliament intended to continue working on the basis of the 92 amendments that had been adopted by Parliament in March 2009. The reason for her question was that, as the Presidency, we need to know Parliament's position, even it if was not necessarily in the form of a completed first reading.
As I understand it, the new Parliament has not had the opportunity to debate the Commission's proposal yet, but has focussed instead on the possible effects of the Treaty of Lisbon on the ongoing review.
In the Council, we are awaiting the Commission proposal that has been announced relating to the impact of the Treaty of Lisbon on the Transparency Regulation. We will, of course, continue to be available to discuss the present proposal with you and it goes without saying that, in such discussions, it is only natural that we should take account of the effects of the new treaty.
In my opinion, Article 15(3) of the Treaty on the Functioning of the European Union is an entirely relevant legal basis for the proposal under the new treaty. Other articles relating to public scrutiny in general, better communication between the institutions and citizens and good administration are of utmost relevance to the institutions' work in order to reinforce democracy, efficiency and legitimacy. We also need to discuss how this type of objective should be realised. However, I am not convinced that there is space for them within the framework of the Transparency Regulation. For the sake of clarity, the Regulation should contain clear rules relating simply to public access to documents and not a lot else.
Vice-President of the Commission. - Mr President, honourable Members, if I may first turn to Mr Cashman. I think this is the last possibility or opportunity that I will have to say thank you to you. You are indeed the face of the fight for this particular regulation and for openness and transparency in Parliament. You have become the face, the symbol and the advocate of it.
I also think that we have a great deal of credibility, being Swedish, both Cecilia Malmström and myself, and I do not think that people will doubt that we will continue to fight for openness and transparency. At the same time, we have had our rows because we also play different roles and sometimes we have to be very realistic about what we can achieve and we have to fight our corners in each institution. That is not always easy. I think the whole political climate has also changed and the political balance has changed and that has affected our discussions on these issues.
But our starting point, I would say, is absolutely the same and we also state that this particular regulation on access to documents has served us very well. Over the years, this has been an excellent tool that we also want to be used by more than the lobbyists and those who are paid for looking at all the documents. We want the general public and journalists to be able to use it and have full access to documents. That is my starting point. I know that I share this view, as you could hear, with the Minister.
I think also the Swedish Presidency was a golden opportunity to move this issue forward. Now I really want to thank Parliament for the opportunity to have this debate on transparency and the new Lisbon Treaty because it places more emphasis on openness and what is called participatory democracy. We all agree that this is a most welcome development.
The concrete question on the table today is: What measures will the Commission take with regard to the revision of Regulation (EC) No 1049/2001?
As you know, with the Lisbon Treaty, the public right of access to documents has been extended, as we heard the minister saying, to documents of all institutions, bodies, offices and agencies of the Union, although there are some restrictions for the Court of Justice, the European Central Bank and the European Investment Bank for natural reasons.
Concerning the review of Regulation (EC) No 1049/2001, I want to point out that the new legal base, Article 15(3) of the Treaty on the Functioning of the European Union, is very similar to the former Article 255 and the main difference is the extension of the institutional scope.
This issue was addressed by the Commission in our Communication on 2 December this year. This was aimed at aligning pending proposals for secondary legislation to the new treaty. (Some of you here may know it under the EU jargon as the 'omnibus act' - let's forget that the minute I have said it!)
It means that either of the legislators can now introduce an amendment extending the scope of the Regulation to the other bodies and institutions. This is also to let the Council know that this has been presented by the Commission and adopted by the Commission.
Further progress in the legislative process leading to the adoption of an amended Regulation (EC) No 1049/2001 is in the hands of the legislators: Parliament and Council. We are still in the stage of the first reading. We do not have a legislative resolution and we do not have the position of the new Parliament. Of course, the Commission will go on to contribute to reaching an agreement - as in other legislative processes.
The Lisbon Treaty lays down a legal framework for participatory democracy. From the Commission's side, we have already taken a number of initiatives aimed at improving public consultation and participation on proposed new policies. For example, we will assess the Commission's consultation guidelines against the new provisions of the treaty and decide whether adjustments are necessary to further improve them, and we have already started the work on the citizens' initiative by launching a public consultation, to listen to the citizens and the stakeholders before presenting a proposal.
The great importance of the citizens' initiative was also recognised by the European Council last week. And the incoming Spanish Presidency, I have understood, has put this very high on the agenda. They want rapid delivery.
This morning, as we have already heard, the Interinstitutional Committee on Public Access to Documents met at the invitation of the Swedish Presidency. The task of this group is to examine best practice, address possible conflicts and discuss further developments on public access to documents.
So we decided together that we will have an 'Openness' web portal; we will have complementarity of our institutions' public registers; we will have our respective IT services sit down and coordinate their access efforts and we will now consider the impact on access to documents when our institutions create or change electronic storage systems.
I know that this is the time of year when you write wish lists. But I think when it comes to openness and transparency, you should not rely on Santa Claus. I think it is really up to us to deliver now: Parliament, Council and Commission. Real concrete and direct delivery. I think we have already started and we have to continue on this track so I am looking forward to our debate.
Mr President, we had agreed with the rapporteur and the shadow rapporteurs from the other groups to submit an oral question about the status of the procedure and the next steps. On the basis of the response from the Council and the Commission, we planned to discuss how to proceed. We have just received this response in principle. It is not entirely clear to me why the rapporteur, contrary to the agreement between the groups, suddenly submitted a resolution in which he anticipated his own point of view. What answer does he want from the Commission and the Council? Mr Cashman, I hold you in great esteem, but all of this happened quietly and secretly, with a complete lack of transparency. So much for your claim to be fighting for transparency. You have tried to bypass us. In addition, I believe that the legitimacy of this resolution is highly questionable under the terms of the Rules of Procedure. In any case, the content of the resolution is a repeat of your existing report from the last parliamentary term and, therefore, is completely superfluous.
I know that you tried to negotiate with the shadow rapporteurs to introduce a joint resolution, but I am fundamentally opposed to this resolution. The entry into force of the Treaty of Lisbon has not, in my opinion, brought about such a change in the legal basis of the dossier that it has resulted in a change in the role of the European Parliament. The report was and is a dossier in the codecision procedure. This also explains the concerns of my group about the legitimacy of a resolution under the terms of the Rules of Procedure.
I do not want to discuss the content. You bring together a lot of different things, including quotations from the Treaty on European Union, from the Treaty of Lisbon and from the Charter of Fundamental Rights, all taken out of context, in order to legitimise your motion for a resolution. It is certainly not legally tenable in the absolute form in which it is presented. You have not made a commitment to confidentiality, which is clearly necessary at least to a certain extent. This is required, for example, in the context of international agreements by third parties as a conditio sine qua non. You only need to think about the agreement with the US on SWIFT. There is also no mediation solution, for example, in the form of ex-post transparency. You fail to provide this. In addition, other legally protected rights, such as data protection or the right to privacy, are disregarded.
We should not adopt this resolution. We have received a good response from the Commission and the Council and we should continue on this basis, in other words, the response to our oral question. I would ask you, Mr Cashman, to withdraw your motion for a resolution.
Thank you Mr President, ladies and gentlemen. I definitely agree with our colleague Mr Cashman's opinion that following the entry into force of the Treaty of Lisbon and the change in the legal situation, now is the most appropriate time to renew discussions on the 2001 regulation on allowing public access to documents, and the fundamental improvement and amendment of that regulation.
With the Treaty of Lisbon, we are aiming for far greater openness to society, which means that decisions must be taken as openly as possible and be as comprehensible as possible to citizens. All the more so, since judgment of all of the European Union's work and confidence in its work are linked to our citizens' understanding of and ability to access the European Union's work and documents adopted.
Openness here, in particular, is necessary to strengthen the principles of democracy and respect for fundamental rights. Thus, the opportunity for society to access documents must become a fundamental principle, and secrecy must only be applied in exceptional circumstances.
The European Parliament has already done a lot of work in this area. In March of this year, it prepared its report on the Commission's proposal to amend the regulation currently in force, and this new proposal by the European Parliament is a suitable basis for new discussions. However, we must not forget that here, we are debating the amendment of a regulation and therefore, the continued cooperation of all European Union institutions and common agreement on the revision of transparency rules are imperative.
An improved regulation would establish a better level of transparency. Since the Treaty of Lisbon is strengthening principles that strive for greater openness in the European Union and closer cooperation with citizens, it is important to establish concrete measures and groundwork for administering European Union institutions in order to achieve this goal.
Therefore, I call on the new Commission to present a proposal as soon as possible and agree on a common position with the Council, in order to fully ensure an open and continuous dialogue with citizens and with the associations that represent them.
on behalf of the ALDE Group. - Mr President, I am very pleased with the question and grateful to Mr Cashman for setting out his views. Indeed, I had thought that all the political groups in this House were agreed upon the resolution. That was what I was told was the outcome of the meeting this afternoon.
It is clear that with the entry into force of Lisbon, we can go forward with a step change on the whole issue of transparency. As the Vice-President of this House responsible for transparency, I have not always found it an easy subject, but I do believe that now we have the chance to do better and to reach out even further to our citizens. Within this House, we are looking at our own arrangements for access to documents and access to information. For me, it was a real pleasure this morning to meet with Cecilia Malmström and Margot Wallström so that our three institutions for once could sit down together and really make some progress. It has already been referred to - and I think this, for us, is the big breakthrough - that, rather than this interinstitutional body that meets as and when, and two to three years apart, we have set ourselves six months to meet again and a much more regular timetable. We are serious, and this is a serious signal that we have made together, that we aim for a real transparency portal between all of us, that we aim to ensure that our citizens can see the legislative process as it progresses through all its stages, and that they can have a real input and real insight into what we do.
So my group - and I believe all the groups - have agreed to amendments that will reflect today's progress. It only remains for me to say, thank you, for us as three ladies, that we managed some progress on this issue.
Mr President, in the opinion of many publicists interested in European affairs, what is known as a democracy deficit has been noticeable in the European institutions for many years. This accusation is sometimes made unfairly, but at other times, it does have a basis in fact. In the latter case, it is pointed out that when significant decisions are perceived as being made by anonymous European clerks somewhere in far-off Brussels, the democratic mechanism is not working properly. This is why it should be stressed that openness is an extremely significant element of the European Union's activity. Authority must be answerable to society. Otherwise, as history has always shown, power corrupts.
European society is made up of different nations which live in particular countries. Therefore, European Union institutions must answer to the citizens of every Member State, and the way to ensure continuous supervision of all authority entrusted to the European Union is to allow full access to documents. I am thinking primarily of working documents, analyses and consultations carried out by the European Commission or the Council. It is essential that the influence of interest groups on the development of regulations be recorded and open for everyone. It is important that not only Parliament have full access to these documents. The citizens of all Member States of the European Union should have the right of democratic supervision, so that it will be enjoyed by every interested organisation in society and every journalist. Only transparency can guarantee that the authorities and staff of the European Union will use the powers vested in them for the common good of the citizens of Member States.
Ladies and gentlemen, this debate hinges on a question of trust. The European institutions are always asking the citizens to trust them. During the Lisbon Treaty process, for better or for worse, they asked the citizens to trust them. The financial crisis started, and they asked the citizens to trust them. Well, trust is a two-way street, and you cannot always ask the citizens to trust you if, at the same time, you do not trust the citizens enough to show them all the processes and internal workings that drive the Commission. Those in power cannot complain that the citizens do not trust politicians if the politicians themselves do not then trust the citizens.
That is a problem of democracy; not only that, it is also a problem of waste. Society is itself a vast repository of knowledge that we will be wasting if we do not involve the citizens in the process of leadership and governance of the European Union. I have absolutely no qualms, then, in saying that I fully endorse the rapporteur's efforts, that he is doing democracy a good service, and that we should move forward not only towards transparency but, above all, towards ensuring that transparency is not just a fine word but means something concrete.
on behalf of the EFD Group. - Mr President, the European Union has, in my country and elsewhere too, a richly deserved reputation for taking its decisions furtively, secretly and surreptitiously. One would suppose, therefore, that the Commission will do its best now to be open and transparent. Instead, the Commission has produced this proposal - I think it is 1049 - part of which actually restricts access to documents that are currently public.
Beyond this, there is an important objective point which I remember from my time at Harvard University, and it is this: decisions that are made without transparency and no proper public scrutiny have a built-in tendency to be bad decisions. You should accept that one of the reasons that the Commission puts forward so many ill-considered, ill-thought out, inappropriate and ill-drafted proposals, which we in England and other countries have to put up with, is the lack of transparency. So in the matter of this legal framework I would urge the Commission to think again, if thinking again is ever actually a possibility for a flawed institution in a flawed system of governing.
(IT) Mr President, ladies and gentlemen, I listened very attentively to the speeches by the Commission, the Presidency and my fellow Members. The Stockholm Programme has indeed further clarified the importance of the right of access to the documents produced by the EU institutions.
The Treaty of Lisbon also reasserts the right of access to documents by natural or legal persons, while nevertheless ensuring that regulations with criteria and limitations in line with the characteristics of each body will be established. As already mentioned, this year, Parliament has already had occasion to deal with access to documents and views were somewhat varied at that time.
Today, we are all agreed on the need for a factual adaptation of the 2001 regulation, yet the solution proposed by Mr Cashman does not seem plausible, insofar as it extends beyond every reasonable limit the possibility to acquire documents which could, in fact, sometimes go against the prevailing public interest. I would cite some examples: negotiations with third countries or other sensitive activities require a clear definition, a counterbalance between the legitimate right to transparency, disclosure and knowledge, and the denial of access to documents in accordance with the prevailing and recognised public interest.
We remain convinced of the need to promote the right of access to documents by natural and legal persons, in the knowledge that we must define a reasonable principle to balance conflicting needs: extending the role of the European Ombudsman, setting out precise and appropriate criteria for access and introducing transitional arrangements which will gradually lead to rules in line with citizens' needs, compatible with the proper functioning of the institutions. We are relying on the role of the current Presidency, the Spanish Presidency and the activities of the Commission to achieve this.
(NL) Mr President, which document are you looking for, exactly? What is the document number? These are just a couple of the responses citizens can expect when they put a question to the European institutions. Citizens want information, however, not promotional material or indecipherable policy documents, and so a drastic change of course is needed. The focus must be on citizens. This forms the basis of the questions by Mr Cashman, whom I should like to thank for his excellent and - I address this to Mrs Sommer, who has unfortunately left the Chamber already - extremely transparent cooperation in the last few months.
I should like to see part of the European information budget being spent on ensuring, via both digital information media and human contact, that citizens receive genuine, complete information and answers to questions such as 'Can you tell me the exact progress of the decisions taken by Europe on the European effort during the Copenhagen Climate Change Conference?' This is what citizens want to know, and so I call on the Commission, the Council and, in particular, MEPs, to support our initiatives towards greater transparency. This strikes me as the only truly clear message.
(FI) Mr President, public access to documents means the right of citizens to participate in decision making and acquire information in order to do so. The Treaty of Lisbon endorses this fundamental right of EU citizens. If the European Parliament does not defend this fundamental right, who will?
That is why it is very important that we adopt a strong and clear position in favour of transparency in this sitting. We should not accept any backward steps, or those the Commission is proposing.
I can assure you that there are a lot of misconceptions going around concerning what we are deciding on here. We do not want to jeopardise international negotiations, but we think that citizens have a right to know what matters are being discussed with foreign powers that affect their rights. Neither do we conclude here that every Member of the European Parliament should make the contents of his or her e-mail public. If anyone is afraid of that, there is absolutely no need to be.
(DE) Mr President, the question of transparency and citizens' access to documents in the European Union is undoubtedly of importance to the extent that people throughout Europe are still highly dissatisfied with the European integration policy.
It is the case in Austria that a large proportion of people are dissatisfied with or sceptical about the European Union, because they have the feeling that there is no transparency and no access to policy. The processes for introducing and then pushing through the Treaty of Lisbon together with the election of the President of the European Council and of the High Representative have given citizens the feeling that they cannot see what is going on, that there is no transparency, and that they have no idea why these things have been done. I believe that if the Treaty of Lisbon is to be a success for the citizens of Europe, it is important that we should give people the feeling that they can identify who is making decisions within the Union and why and how they are being made.
author. - Mr President, I felt it necessary to rise on two points.
Mrs Sommer is still in the Chamber and I thought it appropriate, even though she is not listening, to respond to what she said. She made a series of accusations. One that I had not been transparent. Can I correct the record and say that all political groups and all rapporteurs have been invited to all meetings. When they have not been able to be there, their positions have been faithfully represented to those meetings. All decisions subsequently taken have been communicated to all shadow rapporteurs and all political groups.
There has been a suggestion that somehow we should withdraw this motion for resolution that Mrs Sommer says is undemocratic and non-transparent - that her group knew nothing about this. Well, I find this interesting, when I have been negotiating this afternoon with her group, the EPP, on their draft motion for a resolution on the oral question. So I can only think that she is misinformed and, on that generous basis, I look forward to negotiating sincerely and in good faith with the EPP and with all other groups.
Finally, it was remiss of me. It is the last time, Commissioner Wallström and I will face one another here in the Chamber and I just wanted to put on record, if I may, that I and Parliament have never doubted your commitment to openness and transparency. You have been absolutely right: we have always had to fight our own corner for our own institutions and you have fought yours brilliantly but never deflecting from the principle of openness and transparency.
You have been and will remain, I am sure, a remarkable public servant with an exemplary record. You have never flinched from doing that which you believed to be right and just and decent and, on behalf of people who will never have the privilege to meet you, may I say thank you.
Mr President, the legislation concerning public access to documents, in other words, what we are referring to here as Regulation (EC) No 1049, has served us well. I am very proud to have played a part, together with Mr Cashman, and with contributions from the Commission through Mrs Wallström, in its advent.
The Treaty of Lisbon gives us the opportunity to go one step further, as the scope is being extended. This is a very positive thing. I regret that it was not possible to initiate an interinstitutional dialogue with the European Parliament during the autumn. We were waiting for the European Parliament's opinion before we could continue. I believe that the Spanish Presidency will also need some indication of the European Parliament's position on this in order to be able to progress with the interinstitutional talks.
Pending this, there is much we can do. Both Mrs Wallström and Mrs Wallis referred to the meeting we had this morning, which represents a tangible way of promoting transparency and access to documents and of making our institutions more user-friendly. One of the things we discussed was how we can use our computer systems in such a way that citizens, journalists, NGOs and others can follow the progress of a piece of legislation from the Commission's proposal right up until it is finally voted through.
I believe that that could help enormously to increase understanding and knowledge of, and trust in, the EU. Just as it has been said here, transparency is a good thing and it is necessary and important. It increases the effectiveness of decisions, it increases trust in the decisions and it reduces the risk of irregularities and suspicion.
If the EU's legitimacy increases with regard to decisions, it will also be good for the quality of our decisions. It is therefore excellent that the European Parliament is having this debate and I hope that it will be taken further, even if the Swedish Presidency does not have the opportunity to do this. Thank you very much Mr Cashman and Parliament for raising this issue.
Vice-President of the Commission. - Mr President, this was a very effective way of softening me up a bit as I now speak for the final time. I could not have chosen a better subject on which to make my last intervention in the European Parliament - which it probably is - than on openness and transparency.
Let me just state some basic facts. The European Commission has provided a proposal. It is the only proposal on the table. We did it in the shape of a recast, which means that we think the basic principles in this regulation are sound; they are OK. We can use them but we have to modernise them, upgrade them and make them more effective. This was the whole idea behind the recast.
We have some different views on a few things - how to define documents, etc. - but these are still the kind of negotiations that we should engage in and make sure that we move things forward. To do that, we need a first reading from Parliament. This is the basic message from our side.
We also think, on the basis of a new treaty, that we can do it by expanding the scope of this regulation. That is the main difference, as we see it in the Commission. It will now cover all the bodies, agencies, etc. of the European Union. This is where we are today, so we still hope that Parliament will now provide, as soon as possible, a first reading. Then we can also have the views of the Council so that we can enter into proper discussions and negotiations and finally have a decision.
Regarding a number of very important issues that you have also raised, Mr Cashman, in your report: I think there are other means that we can use as they are a bit outside the scope of this regulation. But they are still very important initiatives. They have to do with registers, with things we discussed - today, for example - where we can improve openness and transparency through other methods and not only through the Regulation. This is where we will continue. I know you do not like it very much, but I have taken the initiative to make an openness action plan, parts of which we discussed today, where we can join hands and make efforts to continue on openness and transparency and fight for that.
On that positive note - I really want it to be a positive note - I would like to thank you all and I also want to use the opportunity to say 'Merry Christmas and Happy New Year' to all of you.
Let me take this opportunity to thank you once more for all your cooperation over all those years. Merry Christmas and all the best to you.
I have received five motions for resolution tabled under Rule 115(5).
The debate is closed.
The vote will take place on Thursday, 17 December 2009.
Written statements (Rule 149)
Mr President, the problem of access to the documents of the bodies and institutions of the EU, which we are discussing today, is, in my opinion, extremely important in the European Union legislation process. Transparency, here, is essential, thanks to which every EU citizen has a right of access to documents, which, in the understanding of Article 15(3) of the Treaty on the Functioning of the European Union, includes not only parts of the prevailing legal order, but also drafts of legal acts. This means that every natural or legal person residing or having its registered office in the EU can have a direct influence on new legislation, and this constitutes a special form of public control. The currently prevailing Regulation No 1049/2001 ensures appropriate access to EU documents, but with the entry into force of the Treaty of Lisbon on 1 December 2009, we have been faced with an exceptional challenge, in which the role and real participation of EU citizens has increased. Unrestricted access to documents is, therefore, a significant determinant of the future form and function of the EU.